Citation Nr: 1523223	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-26 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to his service-connected left knee disability characterized as status post anterior cruciate ligament (ACL) repair of the left knee.  


REPRESENTATION

Appellant represented by:	Thomas U. Reynolds, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to April 1995 and from January 2003 to April 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to provide an adequate medical examination and obtain an adequate medical opinion in this case and has not yet met this duty.  For the reasons set forth below, the Board finds that a remand of the Veteran's service connection claim is necessary so that VA can provide this assistance to the Veteran. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Further, disability which is proximately due to due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014), a theory of entitlement referred to as "secondary service connection."  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Subsection (b) of § 3.310 addresses aggravation of nonservice-connected disabilities by service-connected disabilities.  It specifies that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition, will be service connected.  It also specifies that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Finally, it directs that the rating activity will determine the baseline and current levels of severity under the VA Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

In the March 2010 claim, the Veteran stated that his right knee was bothering him because he was favoring his left knee.  In the July 2012 notice of disagreement to the June 2012 rating decision on appeal, he asserted that he injured his right knee in the same in-service accident that injured his left knee.  He further explained that his left knee was treated during service and reiterated that he was currently having problems with his right knee due to favoring his left knee.  In this regard, the Board notes that service connection has already been established for his left knee disability, which has been defined as status post ACL repair of the left knee.  

November 2003 service treatment records document that the Veteran fell from a guard tower and landed on his left knee.  He suffered from left knee pain and swelling and was assessed with a mild medial collateral ligament (MCL) sprain.  March 2004 service treatment records document that he reinjured his left knee in a twisting injury when he stepped in a hole.  He was assessed with left knee strain.  Service treatment records do not mention a right knee injury or symptoms.

Post service treatment notes document that the Veteran underwent a left knee ACL reconstruction in June 2004 after presenting in April 2004 with left knee pain.  

November 2009 treatment notes document the Veteran's stated recollection that he had a twisting injury of his right knee during service and currently had right knee pain.  March 2010 treatment notes document the Veteran's report of right knee pain that had been present for the past several years and tended to flare-up three times per year.  X-rays showed evidence of suprapatellar effusion and of dystrophic calcification of the distal femur which the radiologist stated could be secondary to a past trauma.  

VA afforded the Veteran an examination of his right knee in June 2010.  At that examination, the Veteran reported that his right knee began bothering him four months after the in-service fall injury of his left knee.  The Veteran also expressed his belief that he injured his right knee as well as his left knee in the in-service fall.  The examiner diagnosed right knee ACL tear.  The examiner opined that it did not appear that the Veteran injured his right knee when he injured his left knee (in service) and based this opinion on the Veteran's report that his right knee symptoms began four months after the in-service fall.  The examiner also opined, that, 

if there were any effects on the right knee as a result of the left knee injury, I would expect that to be things like just joint line pain or overuse type symptoms. However, he at some point must have had a new acute injury to cause his right knee ACL instability. The time period that he has had his ACL tear is really impossible to determine but it seems like his right knee problem is not caused by his original injury or as a result of or aggravated by his left knee injury. His right knee injury is fairly significant though, and he does have a loose knee that is now prone to repeated giving way episodes and arthritic chances at an accelerated rate. I am not sure whether this happened during his service time or not.  

July 2010 treatment notes show that the Veteran reported that he had right knee pain worse in the past several months with a history of trauma four years earlier.  Pain was mostly on the medial aspect.  In August 2010 he was diagnosed with right knee medial joint chondromalacia.  He continued to report right knee pain, for example as documented in April 2014 treatment notes. 
VA afforded the Veteran a general medical examination in January 2014.  The examination report lists a history of the right knee disability but is not probative of whether it was due to service or was caused or aggravated by his service-connected left knee disability.  

The June 2010 opinion and examination are inadequate.  First, the examiner stated that, if there were effects of the left knee disability on the right knee condition, he would expect to see joint line pain or overuse type symptoms.  It is unclear exactly what the Veteran was experiencing in July and August 2010 as the treatment notes indicate medial right knee pain and right knee medial joint chondromalacia.  The Board cannot inject its own unsubstantiated medical opinion as to whether these reports indicate joint line pain.  

More importantly, the examiner's opinion is not expressed in terms from which the Board can derive any probability estimate as to whether the Veteran's service-connected left knee condition has caused or aggravated his right knee condition, or for that matter, whether he has arthritis or a "loose" right knee directly due to his active service.  The examiner stated that it seems like his right knee problem is not the result of or aggravated by his left knee injury and that he is not sure whether the giving way episodes and arthritic changes at an accelerated rate happened in service or not.  The opinion is too equivocal to be of probative value, particularly given that the examiner does not provide sufficient explanation for the equivocal nature of the opinion.  Therefore, a remand is necessary so that VA can provide the Veteran with an adequate examination and obtain an adequate medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an examination of his right knee by a medical professional who has not previously examined him, preferably by an examiner who is a medical doctor specializing in orthopedics, if available.  The examiner must review the claims file in conjunction with the examination.  The examiner must support any opinion provided with a complete rationale.  The examiner must read the narrative portion of this Remand so as to avoid an inadequate examination or opinion, as was previously provided in this case.  The examiner must complete the following:  

(a)  Identify all diseases and injury residuals of the Veteran's right knee that have been present at any time during the period from January 2010 to the present-to include the chondromalacia diagnosed in July 2010, ACL tear and the mention of arthritic changes in the June 2010 examination report, and the dystrophic calcification of the distal femur noted in the March 2004 radiology report, as well as any other diagnosed disease or injury residuals present during the examination.

(b)  Opine as to whether it is at least as likely as not (a 50% or greater probability) that any chronic disease or injury residuals of the Veteran's right knee, present at any time since January 2010, was directly caused by his active duty injury in 2003.  

(c)  Opine as to whether it is at least as likely as not (a 50% or greater probability) that any chronic disease or injury residuals of the Veteran's right knee, present at any time since January 2010, were caused by his service-connected left knee disability.  

(d)  Opine as to whether it is at least as likely as not (a 50% or greater probability) that any chronic disease or injury residuals of the Veteran's right knee, present at any time since January 2010, were increased in severity beyond their natural progression by his service-connected left knee disability.  If such right knee disease or injury residuals were increased in severity beyond their natural progression by his service-connected left knee disability, then provide the objectively quantified baseline level of impairment produced by the Veteran's nonservice-connected right knee disease or injury residuals but for the worsening by his service-connected left knee disability.  

2.  Then, readjudicate the claim for service connection for a right knee disability, to include as secondary to service-connected left knee disability.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response thereto before returning the case to the Board, if otherwise in order.  

No action is required of the Veteran until he is notified by VA. However, he is advised of his obligation to cooperate to ensure the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to report for a VA medical examination may adversely impact the decision. 38 C.F.R. § 3.655 (2014). He is advised that he has the right to submit additional evidence and argument concerning this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded prompt treatment. The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

